


110 HR 3601 IH: Cost of Government Awareness Act of

U.S. House of Representatives
2007-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3601
		IN THE HOUSE OF REPRESENTATIVES
		
			September 19, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To restore to taxpayers awareness of the true cost of
		  government by eliminating the withholding of income taxes by employers and
		  requiring individuals to pay income taxes in monthly installments, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cost of Government Awareness Act of
			 2007.
		2.Findings and
			 purpose
			(a)FindingsThe
			 Congress finds the following:
				(1)Withholding of
			 income taxes originally was imposed as a means of meeting financial burdens
			 created by World War II; the Treasury Department believed taking tax payments
			 directly from workers’ paychecks would make it easier to fund government
			 without objection from taxpayers.
				(2)Income tax
			 liabilities have increased exponentially since the imposition of withholding of
			 income taxes. Withholding taxes now represent a very substantial portion of
			 working taxpayers’ paychecks.
				(3)Withholding of
			 income taxes is inherently deceptive, because taxpayers often are not aware of
			 the total amount of Federal taxes they pay or what percentage of their income
			 they pay in Federal taxes. Thus, withholding taxes hide the true cost of
			 government from taxpayers, making tax increases more feasible.
				(4)Many taxpayers
			 overpay their Federal income taxes every year through withholding taxes. The
			 tax refund they receive is their own money, presumptively taken by the Federal
			 Government. Because taxpayers receive no interest on overpaid withholding
			 taxes, the Federal Government benefits from an interest-free loan of taxpayer
			 funds. Taxpayers would be far better served by saving or investing such
			 money.
				(5)Withholding taxes
			 impose an unfair burden on American employers, who incur tremendous costs
			 complying with the Federal withholding scheme. Private employers should not
			 have to act as agents of the Federal Government by determining and collecting
			 income tax liabilities of their individual employees.
				(6)Withholding of
			 income taxes effectively creates an unfair tax on amounts withheld. According
			 to the Internal Revenue Service, the term wages excludes collected
			 taxes within its definition. Yet the Service does not follow its own rule when
			 it collects withholding taxes on a taxpayer’s total paycheck.
				(b)PurposeThe
			 purpose of this Act is to restore to taxpayers an awareness of the cost of
			 government, by abolishing the withholding of income taxes.
			3.Repeal of income
			 tax withholding
			(a)In
			 generalChapter 24 of the Internal Revenue Code of 1986 (relating
			 to withholding from wages) is amended by adding at the end the following new
			 section:
				
					3407.TerminationNo tax shall be imposed by this chapter on
				any amount paid after December 31,
				2007.
					.
			(b)Clerical
			 amendmentThe table of sections for such chapter 24 is amended by
			 adding at the end the following new item:
				
					
						Sec. 3407.
				Termination.
					
					.
			4.Monthly payments
			 of estimated taxes
			(a)In
			 generalSubsection (c) of section 6654 of the Internal Revenue
			 Code of 1986 (relating to estimated income tax for individuals) is amended to
			 read as follows:
				
					(c)Number of
				required installments; due datesFor purposes of this
				section—
						(1)Payable
				monthlyThere shall be 12 required installments for each taxable
				year, one for each calendar month.
						(2)Time for payment
				of installmentsThe due date for each required installment shall
				be the 15th day of the following
				month.
						.
			(b)Conforming
			 amendments
				(1)Subparagraph (A) of
			 section 6654(d)(1) of such Code is amended by striking 25
			 percent and inserting 8.25 percent.
				(2)Clause (ii) of
			 section 6654(d)(2)(C) of such Code is amended to read as follows:
					
						(ii)Applicable
				percentageThe applicable percentage is—
							(I)7.5 percent for
				the 1st required installment, and
							(II)for each
				installment thereafter during the taxable year, the sum of 7.5 percentage
				points and the applicable percentage for the prior
				installment.
							.
				(3)Section 6654 of
			 such Code is amended by striking subsection (j) and by redesignating
			 subsections (k), (l), and (m) as subsections (j), (k), and (l),
			 respectively.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			
